6. Interoperability of digital interactive television services (vote)
- Report: Weber
Before the vote:
rapporteur. - (FR) Mr President, ladies and gentlemen, with the convergence of television, telecommunications and the internet the television has become an interactive medium and TV viewers have become 'actors'.
The viewer can now research content, select programmes and react to broadcasts; however, to do this requires an ever growing number of devices. In order to facilitate the use of this equipment and to avoid additional costs for the consumer these devices need to be able to communicate with each other and work together. This is what is known as 'interoperability'.
The report being presented today seeks to promote interoperability within the European Union. It is also aimed at ensuring respect for pluralism of information and diversity of content in the new technological era, which requires an active, steadfast and vigilant policy on the part of the public authorities at both national and European level.